Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 9-11 and 13 and species of SEQ ID NO: 1 and scFv A36 in the reply filed on 6/15/2021 is acknowledged.
Claims 1, 3-8, 12 and new claims 14 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/15/2021. Claims 14 and 16-19 do not read on the species election of SEQ ID NO: 1 and therefore, withdrawn and not under consideration.
Claims 9-11, 13 and new claim 15 are under consideration in the instant Office Action. 

Withdrawn Rejections 
The rejection of claims 9-11 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Kyam et al., 2010 (IDS, 3/10/2020) is withdrawn in view of the newly amended claims.
The objection to the drawing sis withdrawn in view of the newly submitted figure eon 11/5/2021.

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  9-11 and 13 and new claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kyam et al., 2010 (IDS, 3/10/2020) in view of Kim et al., 2007 (instant PTO-892)
Kyam teaches that intrabody solubility is improved by short, highly charged peptide tags like 3XFLAG and that this improves cytoplasmic scFv solubility upon fusion to highly acidic proteins (see bottom of 1st column of page 496) and meets the requirements of an intracellular-stabilizer peptide with 45% of 10-39 amino acids being acidic amino acids and antigen binging peptide containing CDRs of instant claims 9-11 and 13. Kyam teaches using cDNA for scFv intrabodies and cDNA for 3XFLAG epitope tag (DYKKDDDK)3 in vector and expressed in cells to produce the required intrabody (see page 490, Materials and methods). The 3XFLAG sequence contains the DYKKDDDK)3 but no longer meets the new requirement of claim 1 of 28 % or less of 10-39 amino acids are basic amino acids  which is required in instant claim 9 or new claims 14-19.
Kim teaches using a 3XFLAG with an epitope (MDYKDHDGDYKDHDIDYKDDDDK) that allows one to effectively select positive clones suing an anti-FLAG monoclonal antibody (see page 662, 1st column) and meets the requirements for the intracellular-stabilizer peptide as now required in instant 9 (which requires the limitations of claim 1) and new claim 15. Kim does not teach the polynucleotide of the fusion protein required in instant claim 9.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Kyam and Kim. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because both Kyam and Kim teach 3XFLAF proteins and one of ordinary skill in the art would be able to modify the Kyam protein with Kim’s 3XFLAG since the serve the same purpose. As in stated in MPEP §2144.06, substituting one equivalent element for another known for the same purpose renders an invention obvious and an “express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)." . The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649